Name: Council Regulation (EC) No 857/1999 of 22 April 1999 amending Regulation (EC) No 2200/96 on the common organisation of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: marketing;  plant product;  cooperation policy;  agricultural policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31999R0857Council Regulation (EC) No 857/1999 of 22 April 1999 amending Regulation (EC) No 2200/96 on the common organisation of the market in fruit and vegetables Official Journal L 108 , 27/04/1999 P. 0007 - 0007COUNCIL REGULATION (EC) No 857/1999of 22 April 1999amending Regulation (EC) No 2200/96 on the common organisation of the market in fruit and vegetablesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Whereas Regulation (EEC) No 2200/96(4) lays down rules on recognised producer organisations; whereas these rules require members to sell their entire production through the producer organisation; whereas, however, provision is made for this obligation to be waived for direct sales on the producer's holding to consumers for their personal needs; whereas a volume restriction applies to such sales; whereas to take account of standard practice in certain parts of the Community this waiver should be extended to embrace direct sales away from the holding but no change should be made in the present volume restriction;Whereas Article 15(4)(c) of the said Regulation should be clarified;Whereas the present provisions on defrayal by the Community of transport, sorting and packaging costs in connection with certain products withdrawn from the market and then distributed free should apply to all free distribution of withdrawn products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2200/96 is hereby amended as follows:1. in the first indent of Article 11(1)(c)(3) the words "on their holdings" shall be replaced by "on their holdings and/or outside their holdings".2. Article 15(4)(c) shall be replaced by the following: "(c) make financial provision for the technical and human resources required to ensure the monitoring of compliance with the standards referred to in Article 2, with plant-health rules and with maximum permitted levels of residues."3. Article 30(6) shall be replaced by the following: "6. The Community shall defray, on terms and conditions to be determined in accordance with the procedure laid down in Article 46, transport, sorting and packaging costs in connection with free distribution as provided for in paragraph 1."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 22 April 1999.For the CouncilThe PresidentW. MÃ LLER(1) OJ C 381, 8.12.1998, p. 8.(2) Opinion delivered on 14 April 1999 (not yet published in the Official Journal).(3) Opinion delivered on 24 February 1999 (not yet published in the Official Journal).(4) OJ L 297, 21.11.1996, p. 1. Regulation as amended by Commission Regulation (EC) No 2520/97 (OJ L 346, 17.12.1997, p. 41).